         Case 1:17-cr-00283-LAP Document 395 Filed 10/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                                No. 17-CR-283 (LAP)
RICHARD DRAYTON,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    In light of counsel’s letter (filed under seal to avoid

disclosing attorney-client information) responding to Mr.

Drayton’s letter filed on September 16, new counsel will be

appointed to represent Mr. Drayton.          The Clerk of the Court

shall mail a copy of this order to Mr. Drayton.



SO ORDERED.

Dated:     October 6, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
